Citation Nr: 0032178	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  96-04 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture of the lumbar spine with arthritis, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
meniscectomy of the left knee with instability, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty for training from July 1962 
to January 1963 and on active duty from November 1965 to 
November 1968 and from July 1971 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in September 
1995 by the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (ROIC) in Philadelphia, 
Pennsylvania, denying the veteran's claims for increase for 
service-connected disabilities of the lumbar spine and left 
knee and for hypertension.  An appeal followed, and in his 
substantive appeal filed on January 18, 1996, the veteran 
specifically requested a hearing before the Board, sitting at 
the ROIC.  While it is noted that the veteran was afforded an 
ROIC hearing on the aforementioned date, the Board contacted 
the veteran in writing in November 2000 in an effort to 
clarify his January 1996 hearing request.  However, no 
response was received.  

In view of the foregoing, and to ensure full compliance with 
due process requirements, this case is REMANDED to the ROIC 
for the following action:

The veteran is to be scheduled for a 
hearing before the Board, sitting at the 
ROIC in Philadelphia, Pennsylvania, in 
accordance with his request therefor.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the ROIC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
ROIC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



